Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of the Prior Art of Record fail to teach or suggest, alone or in obvious combination, all of the features of the applicants’ invention as claimed in the independent claims 1, 6, 8, 9 and 20. Specifically, the Prior Art does not teach a vibration actuator comprising a plurality of resonator bodies having a contact part in contact with the driven body, causing a rotational vibration in the contact parts of the plurality of resonator bodies by application of a common alternating-current drive signal to the plurality of resonator bodies and the method of driving/controlling such actuator comprising the steps of detecting a signal, detecting a phase difference between the drive signal and the detected signal and adjusting the drive signal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kajino shows the general structure of the actuator. Shibatani discloses the driving method of an electromechanical conversion element with steps of detecting signals and adjusting signals. Shibatani also discloses multiple actuators, but only one contact area. Sumioka discloses a vibration actuator and multiple actuators with one driven member.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-39853985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. SAN MARTIN/Primary Examiner, Art Unit 2837